                                                                     USDC
                  Case 1:20-cv-00168-GHW Document 14 Filed 05/15/20 Page    SDNY
                                                                         1 of 1
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
J USTIN A. Z ELLER                                                   DATE FILED: 5/15/2020
JAZELLER @ ZELLERLEGAL .COM

J OHN M. G URRIERI
JMGURRIERI@ ZELLERLEGAL . COM
                                                                                     MEMORANDUM ENDORSED




                                                                 0D\൫൯൬൪൬൪

        VIA ECF

        Hon. Gregory H. Woods, United States District Judge
        United States District Court for the Southern District of New York
        Daniel Patrick Moynihan United States Courthouse

        Re: Dominguez v. Aedes De Venustas, Inc.൬൪&9൪൪൫൰൲ *+:

        Dear Judge Woods:

               ๠LV ﬁrm represents the plaintiﬀ in the above-referenced action. ๠H plaintiﬀ moves to
        adjourn today’s initial conference. ๠e defendant has still not appeared and the plaintiﬀ has been
        unable to contact the defendant. ๠e plaintiﬀ believes that with additional time the plaintiﬀ may
        be able to contact defendant, especially after business returns to normal. ๠e plaintiﬀ asks for ൰൪
        days to try to contact defendant before plaintiﬀ is required to move for default judgment. I
        apologize to the Court for the lateness of this letter.

                I thank the Court for its time and consideration.




Application granted in part. The initial conference scheduled for May 15, 2020 is adjourned sine die. If the defendant appears in
this action, the parties are directed to file a letter on ECF promptly thereafter to notify the Court of that fact so that the Court
can reschedule the initial conference. If the defendant has not appeared by July 1, 2020, the Court expects that Plaintiff will seek
a default judgment.


The Clerk of Court is directed to terminate the motion pending at Dkt No. 13.


SO ORDERED.                                                                      _____________________________________
                                                                                         GREGORY H. WOODS
Dated: May 15, 2020                                                                     United States District Judge




                                     277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
